302 U.S. 739
58 S. Ct. 141
82 L. Ed. 571
Charles W. CRAMER, Administrator, etc., petitioner,v.AETNA LIFE INSURANCE COMPANY et al.
No. 431.
Supreme Court of the United States
November 8, 1937

Messrs. George D. Welles and Fred E. Fuller, both of Toledo, Ohio, for petitioner.


1
For opinion below, see Cramer v. Phoenix Mut. Life Ins. Co., 91 F.(2d) 141.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Eighth Circuit denied.


3
Rehearing denied 302 U.S. 778, 58 S. Ct. 263, 82 L.Ed. ——.